Title: To Alexander Hamilton from George T. Ross, 19 March 1800
From: Ross, George (1752-1832)
To: Hamilton, Alexander


          
            Major Genl. Hamilton
            Sir
            N York 19th. March.
          
          I have the Honor of informing you that I arrived this afternoon from the command on which I was detached with Captn. Littlefields Company—
          On Captn. Littlefields arrival at Savannah which was about the 20th Decemr., he requested me to take charge of his company (Lieut Rowan not having arrived) untill he should return from Cumberland Island, whither he was going to settle his family; to which I consented; This Circumstance joined to my being unwell at the time of the sailing of the Dean, prevented my returning in her as was intended.
          There being no other Vessel at Savannah bound for N York for some time after I proceeded to Charleston with the intention of sailing in the first Vessel for this place in which I was prevented, by the births of the Swan being all taken prior to my application (altho that circumstance should not have affected me at any other season of the year)—I then took my passage in the Brig Fame in which I have arrived.
          I offer to the Genl. my being unwell as an excuse for not returning in the Brig dean. at the time I was ordered to Savannah my health (as I then mentioned to Major Hoops) was in a delicate situation indeed almost forbidding a winters voyage however being ordered was sufficient—and during a passage of twenty two days Boisterous Tempestuous & disagreeable as you can Conceive a Winters passage. I assure you I scarcely enjoyed a comfortable day These Circumstances will I hope be satisfactory to the General.
          By a late regulation of the Secretary at War there is a provision made for officers ordered on detachment; to reimburse them for the extra expense they must necessarily incur. under this regulation I claim the allowance from the term of my arrival at Savannah untill my leaving it; The intermediate space of time conceiving myself not entitled to reimbursement, as it was rather an Act of my own—On my waiting on the Genl. I mean to present this account to him for his perusal and should he approve to request him to direct the Agent of the War department to settle it with me—a distance from home & the delay consequent on my presenting it at the war office (owing to my absence) induce me to make this request—The Genls. compliance will very much oblige me—
          Shortly after my being transfered to Captn. McClellans Company; I mentioned a wish to have Joseph Tyson a private of Captain Littlefields Company transfered with me—your answer as well as Genl. Pinckneys who was present at the time; was, that it rested with Captain Littlefield; He from a knowledge of the mans attachment to me (Tyson himself requesting it) consented to the transfer; requesting me at the same time to procure from you an Order for the transfer at my return—which I have to request of you as well as your approbation for bringing the Man with me—
          With Respect I have the Honor To be Your Most Obt. Sert.
          
            Geo: T: Ross
            Lt 1st Regt. A&E
          
        